Case 1:04-cr-00160-LMB Document 129 Filed 05/27/20 Page 1 of 14 PageID# 111




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


JOSEPH E. WILLIAMS,

              Movant,
                                                             No. l:16-cv-773(LMB)
       V.                                                    Crim. No. l:04-cr-160(LMB)

UNITED STATES OF AMERICA,

              Respondent.

                                  MEMORANDUM OPINION


       Before the Court is Joseph E. Williams's("Williams" or "movant")Second or Successive

Motion to Correct Sentence under 28 U.S.C. § 2255("Motion to Vacate"), in which he argues

that his life sentence should be vacated and corrected because he no longer qualifies as an armed

career criminal in light ofrecent Supreme Court precedent.' For the reasons stated below,
Williams's Motion to Vacate will be dismissed.

                                               I.


       In March 2003, Gail Collins, a resident of Alexandria, was found murdered by a gunshot

to the head. The Alexandria Police Department, with the assistance of the Bureau of Alcohol,

Tobacco, and Firearms, initiated an investigation into this murder, which linked Williams to the

crime. On April 14, 2004, a federal grand jury in the Eastern District of Virginia returned a two-

count indictment charging Williams with being a felon in possession of a firearm, in violation of

18 U.S.C. § 922(g). The grand Jury handed down a superseding indictment on May 26,2004, and

a second superseding indictment on July 15,2004, which charged Williams with one count of




 Williams has been represented by counsel throughout this proceeding.
Case 1:04-cr-00160-LMB Document 129 Filed 05/27/20 Page 2 of 14 PageID# 112
Case 1:04-cr-00160-LMB Document 129 Filed 05/27/20 Page 3 of 14 PageID# 113
Case 1:04-cr-00160-LMB Document 129 Filed 05/27/20 Page 4 of 14 PageID# 114
Case 1:04-cr-00160-LMB Document 129 Filed 05/27/20 Page 5 of 14 PageID# 115
Case 1:04-cr-00160-LMB Document 129 Filed 05/27/20 Page 6 of 14 PageID# 116
Case 1:04-cr-00160-LMB Document 129 Filed 05/27/20 Page 7 of 14 PageID# 117
Case 1:04-cr-00160-LMB Document 129 Filed 05/27/20 Page 8 of 14 PageID# 118
Case 1:04-cr-00160-LMB Document 129 Filed 05/27/20 Page 9 of 14 PageID# 119
Case 1:04-cr-00160-LMB Document 129 Filed 05/27/20 Page 10 of 14 PageID# 120
Case 1:04-cr-00160-LMB Document 129 Filed 05/27/20 Page 11 of 14 PageID# 121
Case 1:04-cr-00160-LMB Document 129 Filed 05/27/20 Page 12 of 14 PageID# 122
Case 1:04-cr-00160-LMB Document 129 Filed 05/27/20 Page 13 of 14 PageID# 123
Case 1:04-cr-00160-LMB Document 129 Filed 05/27/20 Page 14 of 14 PageID# 124
